REISSUE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reissue office action for US Patent 10,366,781, which included original patent claims 1–20.  Applicant requested amendment of the claims on 7/30/2021.  Claims 1–35 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“This is a broadening reissue application. The issued claims represent narrower scope than the applicant had right to claim. For instance, the issued independent claims recite “generating ... a multi-dimensional chart that organizes the identities of the plurality of investigators based on the subset of attributes and a user designation of selected dimensions to reflect two or more of attributes from the subset of attributes, the multi-dimensional chart comprising: a first dimension representing a first attribute from the subset of attributes: a second dimension representing a second attribute from the subset of attributes; and a plurality of icons, each icon representing an identity of one of the plurality of investigators, wherein each icon is positioned on the multidimensional chart along the first dimension according to a value of the first attribute associated with the represented identity and along the second dimension according to a value of the second attribute of the represented identity, and wherein a graphical property of each icon represents a value of a third attribute of the represented identity.” The applicant was entitled to claims that do not recite at least a multi-dimensional chart having the recited features. The issued claims are thus overly narrow. New claims 21-34, submitted contemporaneously with the filing of this reissue application via preliminary amendment, broaden the scope of the original patent in that they do not recite these features.” (7/30/2021 declaration p. 1).

Consent of Assignee
The consent of assignee in this case does not appear to be acceptable.  The file wrapper in this reissue includes evidence that the patent is assigned to “IQVIA Inc.”  The consent of assignee filed 7/30/2021 asserts that the party signing (Peter J. Kirk) has the title of “Chief Intellectual Property Counsel”.  This however does not appear to represent a party with apparent authority to act on behalf of the assignee, nor is this party currently an attorney of record in the reissue. See MPEP 1410.02.

Priority Dates and Claim Support
US Patent 10,366,781 issued from application 14/669,914, filed on 3/26/2015 and benefits from priority back to 11/26/2014 by way of CIP parent application 14/554,553.  The claims in the instant reissue do not appear to be fully supported by the earlier CIP parent disclosure and therefore the instant claims have an earliest benefit date of 3/26/2015, the date of the filing of the 14/669,914 application.  Accordingly, the examiner will consider applicability of prior art having a date prior to only 3/26/2015.
Examples of at least some claim limitations lacking support in the CIP parent stem from the concept of building a roster by interacting with icons in a visual representation, the icons being positioned based on investigator attributes and having graphical properties based on further investigator attributes.  CIP parent patent US 10,424,400 includes only figures 1–10, whereas US Patent 10,366,781 sought to be reissued includes figures 1–16.  Newly-added CIP figures 11–16 appear to provide the missing support for the reissue claims.  Applicant also cites1 to columns 22–24 of US Patent 10,366,781 (discussing FIG. 16) as providing support for the reissue claims.  The CIP parent patent lacks this FIG. 16 as well as its associated discussion.

Request for Information – 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application:
A) Documents publicly available prior to 3/26/2015 which describe the operations and features of:  SiteOptimizer software product versions or DECISIONVIEW software product versions.
B) Description(s) of investigator roster-building capabilities in any SiteOptimizer or DECISIONVIEW product version(s) (publicly available prior to 3/26/2015) that are not covered by the documentation of A).

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
A complete reply to this Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the Office action.


Specification
The amendment to the specification filed 7/30/2021 has been approved for entry.

Claim Objections
Claim 34 is are objected to because of the following informalities:  
Claim 34 (last claim) should be renumbered to claim 35, as there are two claims numbered as 34.
Applicant is advised that should claim 5 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11 and 16, there is no support found for the concepts of:
“adjustments to data of the identities of the plurality of investigators included within the aggregate database in a first time period that is shorter than a second time period for performing the one or more adjustments on data of the identities of the plurality of investigators included within the first set of databases and the second set of databases but not stored within the aggregate database”.	

This was added by amendment on 10/23/2018 and argued to be supported by paragraphs [0090] and [00100] of the originally filed specification (now col. 24 lines 37–62 and col. 27 lines 11–44 of the patent).  However, these citations are not seen to provide the requisite support for the time periods with respect to the first set of databases, second set of databases and the aggregate database.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 11–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is confusing in claim scope.  It is a system claim setting forth structure, yet the claim includes what appear to be method steps (obtaining, receiving, generating, linking, providing, receiving, adding, updating, and updating).  These steps appear to represent methods of using the system rather than the structure of the system itself.
See MPEP 2173.05(p)(II), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).

Claim Rejections - 35 USC § 251
Claims 1–20 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is detailed elsewhere in this office action, see “Claim Rejections - 35 USC § 112”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21–35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
This 101 analysis follows the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register /Vol. 79, No. 241 at 74618) and the subsequent updates and memoranda, including the “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG) and the “October 2019 Update”.  See https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.
Regarding step 1 of the flowchart, the independent claims 21, 26 and 31 are respectively directed to: a “method for organizing clinical trial data”, a “computer system for organizing clinical trial data” and a “non-transitory computer readable medium storing instructions for causing a computing system to perform operations for organizing clinical trial data” and therefore they each pass step 1, as do depending child claims 22–25, 27–30 and 32–35.  
Moving to step 2A of the eligibility test, we determine whether the claims are “directed to” a patent-ineligible abstract idea.  The 2019 PEG creates a two-prong approach for this step.  
Prong one of 2A requires analysis as to whether an abstract idea recited in the claims falls within any of the groupings of abstract ideas enumerated in the 2019 PEG.  Claims 21, 26 and 31 recite the abstract idea of collecting investigator attribute data, displaying a visual representation based on the data, receiving user interaction in order to select an investigator and updating a roster with the selected investigator.  This identified abstract idea falls into the enumerated group of “a method of organizing human activity” and accomplishes the building of a roster of investigators.  Claims 21, 26 and 31 therefore are found to recite an abstract idea, and thus they satisfy prong one of step 2A.  Dependent claims 22–25, 27–30 and 32–35 also recite the abstract idea.
Prong two of 2A requires analysis as to “whether the claim recites additional elements that integrate the exception into a practical application of that exception”.  MPEP 2106.04(d)(I) describes that a list of considerations are evaluated in prong 2 of step 2A (as well as in Step 2B).  These considerations are listed in MPEP 2106.05(a) through (h) and are evaluated in prong 2 step 2A without consideration of whether the additional elements represent well-understood, routine and conventional activity.
Claims 21, 26 and 31 include elements that might be considered additional to the abstract idea such as:
computer processor
database storing information / records
user interface

These claimed elements when considered separately or together provide for mere execution of the abstract idea.  These elements are directed to insignificant, extra-solution activity such as data gathering and outputting of results.  None of these provide improvement to the functioning of a computer itself, none apply or use a particular machine, none transform an article to a different state or thing and none apply the abstract idea in a meaningful way beyond generally linking the abstract idea to a particular technological environment or field of use.  Where computer technology is used, it is merely invoked in order to carry out the abstract idea.  The data-gathering and data communications represent insignificant, extra-solution activity.  The steps of the claimed invention could also be carried out by pen and paper, without the need for computers.  The problem of analyzing and choosing investigators for inclusion on a roster is not a technological problem overcome using a technological solution.  Therefore, the additional elements do not integrate the exception into a practical application of that exception.  Claims 21, 26 and 31 do not satisfy prong two of Step 2A.
Dependent claims 22–25, 27–30 and 32–35 include elements that might be considered additional to the abstract idea such as:
drag-and-drop interaction

These claimed elements when considered separately or together provide for mere execution of the abstract idea.  None of these provide improvement to the functioning of a computer itself, none apply or use a particular machine, none transform an article to a different state or thing and none apply the abstract idea in a meaningful way beyond generally linking the abstract idea to a particular technological environment or field of use.  Where computer technology is used, it is merely invoked in order to carry out the abstract idea.  The problem of analyzing and choosing investigators for inclusion on a roster is not a technological problem overcome using a technological solution.  Therefore, the additional elements do not integrate the exception into a practical application of that exception.  Claims 22–25, 27–30 and 32–35 do not satisfy prong two of Step 2A.

Moving to step 2B of the eligibility test, we determine whether the claims recite additional elements that amount to “significantly more” and thus provide an inventive concept.  Claims 21, 26 and 31 include elements that might be considered additional to the abstract idea such as:
computer processor
database storing information / records
user interface

These elements however, individually and in ordered combinations as claimed, do not amount to “significantly more” than the abstract idea and are generically recited computer elements which do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  These computer-based elements are put to use for their well-known, routine and conventional native purposes.  See MPEP 2106.05(d)(ii) where the courts have recognized transmitting data over a network, performing repetitive calculations, recordkeeping, storing and retrieving information in memory, recording a customer’s order, presenting offers and gathering statistics, determining an estimated outcome, arranging a hierarchy of groups and sorting information as conventional.  Regarding the visual representation of the data, visually graphing data has been a longstanding practice and the choice to use a bubble chart is also conventional.  The term “bubble chart” is considered to have been a term of art at the time and was available in Excel at the time, for example.  The steps of the claimed invention could also be carried out by pen and paper, without the need for computers.
As such, the claims do not recite “significantly more” than the judicial exception, and therefore they fail step 2B of the eligibility test.  Because the answer to Step 2B of the flowchart is “NO”, claims 21, 26 and 31 are not directed to eligible subject matter.
Claims 22–25, 27–30 and 32–35 include elements that might be considered additional to the abstract idea such as:
drag-and-drop interaction

These elements however, individually and in ordered combinations as claimed, do not amount to “significantly more” than the abstract idea and are generically recited computer elements which do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  These computer-based elements are put to use for their well-known, routine and conventional native purposes.  Regarding the drag-and-drop interaction, this has been a long-standing UI feature for selecting an item with a mouse.  The original Macintosh for example included such a feature – called click and drag.  Applicant uses the drag-and-drop as a term of art and relies on one of ordinary skill’s knowledge rather than explaining how drag and drop is accomplished within the computer code.  
As such, the claims do not recite “significantly more” than the judicial exception, and therefore they fail step 2B of the eligibility test.  Because the answer to Step 2B of the flowchart is “NO”, claims 22–25, 27–30 and 32–35 are not directed to eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21–35 are rejected under 35 U.S.C. 103 as being unpatentable over Borfitz2 in view of Official Notice.
21. A computer-implemented method for organizing clinical trial data, the method executed by one or more processors of a computing system, the method comprising:
“As clinical trial site feasibility assessments proved less fruitful than futile, software solutions emerged to add efficiency and visibility to the matchup process between trial and site. The tools are making feasibility surveys more targeted sends and, in some cases, eliminating the questionnaires entirely. Effortlessly identifying the best sites and investigators and more reliably predicting trial enrollment success is the common end game” (Borfitz p. 1).
“product called SiteOptimizer formally launched in January” (Borfitz p. 5).
obtaining, by the one or more processors and from a database of the computing system, identities of investigators and data representing attributes associated with each of the investigators, each attribute indicative of a performance characteristic of the investigator; 
“SiteOptimizer serves as a central repository of site information” (Borfitz p. 5).
“allows clients to mine a treasure trove of actual performance data to identify top-flight sites for subsequent trials.  Embedded knowledge was gleaned from more than 1,000 SiteOptimizer-created trials conducted in 100-plus countries that involved 60,000-plus sites and investigators and cover 17 therapeutic areas” (Borfitz p. 5).
“SiteOptimizer ranks sites based on configurable KPIs (such as past experience, enrollment rates, quality and cycle times).  SiteOptimizer facilitates data slicing and dicing in numerous ways, including by therapeutic area, indication, geography, site, or investigator name” (Borfitz p. 5).
receiving, by the one or more processors and from a computing device, data indicative of a user interaction with a visual representation, displayed on a user interface of the computing device, of the identities of the investigators and at least some of the attributes associated with each of the investigators, 
	See below for the user interaction.
the visual representation comprising: multiple icons, each icon representing an identity of one of the investigators, in which a position of each icon in the visual representation is based on a value of each of one or more of the attributes associated with the identity of the investigator represented by the icon, and in which a graphical property of each icon is based on a value of a second attribute associated with the identity of the investigator represented by the icon, 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
[screenshot at Borfitz p. 5].
“Results can be visualized by geographic distribution using a Google Map interface, or by performance based on an out-of-the-box grading formula or customized criteria selected and weighted by the study sponsor” (Borfitz p. 5).
The SiteOptimizer graphical user interface (GUI) screen in the above screenshot is a “visual representation”.  In this representation is a bubble chart with different identified investigators arranged as icons according to the X-axis and Y-axis attributes and colored according to a different attribute.  The bubble chart includes the current selection labels of “Sort by Average number of patients enrolled” and Color by Overall score”.  The user clearly interacts with the visual representation by way of the buttons, tabs, fields, sliders, etc. shown as part of the GUI.  
The gold, highlighted tab appears to be labeled “Rosters” for manipulation of saved rosters, by way of at least the View, Roster and Filter (dropdown) GUI elements below the tab menu.  The window to the right represents the roster currently being viewed/edited (“New Roster”), includes a “Save” button to save roster changes as well as a “Clear roster” button to clear the currently managed roster and includes an allocation “meter” showing the number of allocations progress for the particular roster.
in which user interaction with a particular icon of the visual representation is indicative of inclusion, on a clinical trial roster, of the investigator whose identity is represented by the particular icon; in response to receiving the data indicative of the user interaction: 
“At companies where site selection is decentralized, SiteOptimizer accommodates the merging of identified sites and investigators from different countries with a log tracking who picked who—and why, says Kannan. The roster includes the projected number of patients each site and investigator can enroll, based on past enrollment in similar trials. Study teams can also opt to do their own modeling before making the site selection decision and sending out feasibility questionnaires” (Borfitz p. 6).
	Borfitz clearly teaches data visualization for analyzing and highlighting the most effective investigators as well as the consideration, selection and saving of investigators into the roster for a clinical trial.  Borfitz does not appear to teach how the most attractive investigators displayed are “put” onto the roster list managed by and displayed by the computer.  Official Notice is taken that selecting for inclusion from among a set of displayed choices by a computer user has typically included well-known UI actions such as “double-clicking” or “drag-and-drop” actions (both terms of art).  It would have been obvious to one of ordinary skill before the effective filing date of the invention to have provided the ability for the user to populate the depicted roster from among the displayed investigators by way of such user interactions (e.g. drag-and-drop or double-clicking).
updating, by the one or more processors, a record in the database of the computing system to reflect that the identities of investigators represented by the one or more icons with which the user interacted have been added to the clinical trial roster.  
	See the roster building pane’s “Save” and “Clear roster” buttons.
“The roster includes the projected number of patients each site and investigator can enroll, based on past enrollment in similar trials” (Borfitz p. 6).

22. The computer-implemented method of claim 21, in which obtaining data representing attributes associated with a particular one of the investigators comprises receiving user input indicating a selection of one or more attributes from among a set of available attributes.  
“SiteOptimizer ranks sites based on configurable KPIs (such as past experience, enrollment rates, quality and cycle times).  SiteOptimizer facilitates data slicing and dicing in numerous ways, including by therapeutic area, indication, geography, site, or investigator name” (Borfitz p. 5).

23. The computer-implemented method of claim 21, comprising generating data for display of the visual representation in the user interface of the computing device.  
	See the screenshot of Borfitz and its description above.

24. The computer-implemented method of claim 23, comprising, in response to receiving the data indicative of the user interaction, causing display of the one or more icons with which the user interacted in a clinical trial roster of the visual representation.  
	Borfitz teaches such a feature in the Sitetrove product:
“Using a “Watch” feature in Sitetrove, trial planners can monitor sites and investigators for changes in trial activity, says Marecki. If a trial moves from open to closed, for example, it may suggest a change in an investigator’s capacity to take on a new trial.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have provided such a feature with that of the SiteOptimizer product.  Doing so would predictably enable the users of SiteOptimizer to avoid considering an investigator who may have become overbooked. 

25. The computer-implemented method of claim 21, in which receiving data indicative of a user interaction with the visual representation comprises receiving data of a drag- and-drop interaction with a particular icon of the visual representation.   
As above – It would have been obvious to one of ordinary skill before the effective filing date of the invention to have provided the ability for the user to populate the depicted roster from among the displayed investigators by way of such user interactions (e.g. drag-and-drop or double-clicking).

Claims 26–30 and 31–35 are rejected under this section using the same reasoning as above for claims 21–25.

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/C. MICHELLE M TARAE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 17/389,785 Remarks filed 7/30/2021, p. 17.
        2 Borfitz, Deborah, “Insightful Site Selection: Tools of the Trade”, Clinical Research News, June 13, 2013, https://www.clinicalresearchnewsonline.com/news/2013/06/13/insightful-site-selection-tools-of-the-trade